PER CURIAM.
Holiday Inn and General Adjustment Bureau appeal the deputy commissioner’s order asserting four points as error. We affirm all points except the deputy commissioner’s computation of the claimant’s average weekly wage. In computing Pope’s average weekly wage, the deputy commissioner included $7.50 in tips which were not reported to the employer. Unreported wages may not be included in the wage computations. Section 440.02(12) Fla.Stat. (Supp.1978). Accordingly, we reverse and remand for recomputation of appellee’s average weekly wage.
MILLS, McCORD and THOMPSON, JJ., concur.